DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18 and claims 29-31 (in part), drawn to a process for generating cysteine-containing proteins capable of being conjugated to a chemical payload.
Group II, claims 19-31, drawn to a process for conjugating a TNB-capped cysteine-containing protein.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific process for generating cysteine-containing proteins capable of being conjugated to a chemical payload including single and specific process steps (See claims 1, 3 and 5) including:
1.	a single and specific growth component(s) (See claims 1, 3, and 5), whether the growth components are maintained at a particular concentration, and if so, a single and specific concentration (See claims 1, 3, and 5); 
2.	a single and specific capping moiety (See claims 2, 4, 6, and 12-15);
3.	a single and specific ratio, if present (i.e., if the process steps of claim 1 are elected) (See claims 1-2 and 7-8);
4.	a single and specific cysteine-containing proteins (See claims 1, 3, 5, 9, and 29-31); 
5.	a single and specific cell density, if present (i.e., if the process steps of claim 1 are elected) (See claims 1-2 and 10-11); and
6.	a single and specific separation (See claims 2, 4, 6, and 17-18); AND
Species B:	a single and specific process for conjugating a TNB-capped cysteine-containing protein including single and specific process steps (See claims 19 and 20) including:
1.	whether the process includes a filtering step, whether the process includes an oxidizing agent, and whether the process includes a stoichiometric excess of reducing agent (See claims 19-21);
2.	a single and specific temperature, if present (i.e., if the process steps of claim 20 are elected) (See claims 20 and 22-24);
3.	a single and specific separation, if present (i.e., if the process steps of claim 20 are elected) (See claims 20 and 25-28); and
4.	a single and specific cysteine-containing proteins (See claims 19-20 and 29-31). 
The Species lack unity of invention for the reasons stated below. 
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A for Group I; and Species B for Group II] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-31.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a method of generating cysteine-containing proteins whereas Group II is directed to a method of conjugating a TNB-capped cysteine-containing protein.  Thus, Group II is directed to a method of using a specific cysteine-containing protein generated in Group I, i.e., a TNB-capped cysteine-containing protein.  Therefore, Groups I and II lack unity of invention.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654